United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2258
                                   ___________

Paul A. Culbreath,                   *
                                     *
            Appellant,               *
                                     *
       v.                            * Appeal from the United States
                                     * District Court for the
Perryman Realty, Inc.; Danny         * Eastern District of Arkansas.
Perryman; Barbara Perryman; Fulton   *
Title Company; Karen Plumlee;        * [UNPUBLISHED]
Bank of Salem,                       *
                                     *
            Appellees.               *
                                ___________

                             Submitted: February 28, 2006
                                Filed: March 3, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Paul Culbreath appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action against defendants. Having carefully reviewed the
record, see Liberty Mut. Ins. Co. v. FAG Bearings Corp., 335 F.3d 752, 757 (8th Cir.
2003) (de novo standard of review), we agree with the district court that Culbreath


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
is collaterally estopped from bringing his claim, for the reasons explained in the
district court’s opinion. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                       -2-